 



Exhibit 10.1
WAIVER FORM TO ACCELERATE THE SECOND CLOSING
OF THE PURCHASE OF PREFERRED STOCK AND WARRANTS
FROM SMARTVIDEO TECHNOLOGIES, INC.
The undersigned Buyer under that certain Securities Purchase Agreement dated as
of October 31, 2005 (the “SPA”) with SmartVideo Technologies, Inc. (the
“Company”), with respect only to the undersigned and not with respect to any
other Buyer under the SPA (it being noted that capitalized terms used in this
waiver form are defined in the SPA): (a) hereby waives the requirements for the
Company to have entered into a binding agreement with any Strategic Investor or
to have completed a Strategic Investment, or to have satisfied any of the
Secondary Closing Conditions (including but not limited to the registration of
the common stock issuable to the Buyer with respect to securities it purchased
in the First Closing, the filing of the Amendment to the Company’s certificate
of incorporation to increase the number of shares of its authorized common
stock, or the satisfaction of any of the Secondary Funding Conditions related to
agreements advancing the Company’s business), it being acknowledged by the
undersigned Buyer that none of these contractual requirements and Secondary
Closing Conditions have been satisfied by the Company as of the date hereof, and
(b) will tender to the Company the Secondary Closing Purchase Price promptly to
effect an accelerated Secondary Closing with respect to the securities set forth
opposite such Buyer’s name in columns (9), (10) and (11) on the Schedule of
Buyers attached to the SPA. The undersigned Buyer acknowledges and understands
that the conversion in full of the preferred stock and the exercise in full of
the warrants included in the Second Closing will be prohibited until the
Amendment is filed, as the Company otherwise does not have sufficient authorized
but unissued shares of common stock available to effect such conversion and
exercises by all of the Buyers in full; there can be no assurance if or when the
Amendment will be effected, rendering the securities essentially worthless in
the interim. The undersigned Buyer also acknowledges that the Company is late in
filing with the SEC its Form 10-QSB for the quarter ended September 30, 2005, is
late in updating its registration statement on Form SB-2 (SEC File No. 333-
124918) and was late in filing with the SEC its Form 8-K with respect to the
First Closing transactions, and the undersigned Buyer hereby waives any
representation, warranty, condition or covenant in the SPA with respect to such
late filings. Except as expressly noted above, the undersigned Buyer understands
that the Company will issue the Second Closing securities to the Buyer, against
payment therefor, only if the Company has satisfied all other conditions to the
Buyer’s obligation to purchase additional securities as set forth in Section 7
of the SPA.

     
BUYER:
   
 
   
By: See Attached
  Date: December 2, 2005
 
   
Printed Name:                              
   
     
   
 
   
Title (if any):                               
   
 
   
Agreed and acknowledged:
   
 
   
SmartVideo Technologies, Inc., a Delaware corporation
   
 
   

     
By: /s/ Richard E. Bennett, Jr.
  Date: December 2, 2005
Name/Title: Richard E. Bennett, Jr., President & CEO
   

-1-



--------------------------------------------------------------------------------



 



/s/ Michael E. Criden
 
Michael E. Criden

GHS Holdings
By: /s/ Glenn Singer

 
Name: Glenn Singer

SME Children LLP
By: /s/ Stephen Esrick

 
Name: Stephen Esrick

/s/ Scott Hunter

 
Scott Hunter

/s/ Michael Puder

 
Michael Puder

/s/ Michael Cohen

 
Michael Cohen

/s/ Michael Brunnberg

 
Michael Brunnberg

/s/ Audrey Bennati

 
Audrey Bennati

Dean and Jessica Goldfine
/s/ Dean Goldfine

 
Dean Goldfine

/s/ Jessica Goldfine

 
Jessica Goldfine

Doug M. Rudolph Partners Ltd.
By: /s/ Doug Rudolph

 
Name: Doug Rudolph

Craig Morris/Ernie Frywald
/s/ Craig Morris

 
Craig Morris

/s/ Ernie Frywald

 
Ernie Frywald

/s/ William Matz

 
William Matz

/s/ Peter Greenberg

 
Peter Greenberg

Bradcliff Investments, Inc.
By: /s/ Brad Naimer

 
Name: Brad Naimer

/s/ Todd Katz

 
Todd Katz

Apex Capital
By: /s/ Robert Rubin,

 
Name: Robert Rubin,

/s/ Jeff Hanft

 
Jeff Hanft
/s/ Art Criden

 
Art Criden

MSG Properties LLC
By: /s/ Mark S. Gold

 
Name: Mark S. Gold

Tony Blank Family Trust
By: /s/ Tony Blank

 
Name: Tony Blank

/s/ Kevin Love

 
Kevin Love

/s/ Dwight Richert

 
Dwight Richert

/s/ Manuel Kadre

 
Manuel Kadre

/s/ Jonathan Colby

 
Jonathan Colby

/s/ Michael Hanzman

 
Michael Hanzman

/s/ Jonathan Wish

 
Jonathan Wish

/s/ John Accetta

 
John Accetta

/s/ Bryce Epstein

 
Bryce Epstein

/s/ Cory Waldman

 
Cory Waldman

/s/ Steven Meister

 
Steven Meister

/s/ Kenneth Goodman

 
Kenneth Goodman

SCB LLC
By: /s/ Paul G. Schwichte (Carbone)

 
Name: Paul G. Schwichte (Carbone)

Andy R, Inc.
By: /s/ Andy Roddeck

 
Name: Andy Roddeck

/s/ Barry Frank

 
Barry Frank
/s/ Bob Burstein

 
Bob Burstein

/s/ Brett Overman

 
Brett Overman

/s/ Mitchell Kline

 
Mitchell Kline

Michael and Rachel Goldman
/s/ Michael Goldman

 
Michael Goldman

/s/ Rachel Goldman

 
Rachel Goldman

/s/ Michael Meister

 
Michael Meister

/s/ Malcom Meister

 
Malcom Meister

/s/ Jay Shapiro

 
Jay Shapiro

/s/ Paul B. Chaplin

 
Paul B. Chaplin

Ronni Jill Trust
/s/ Judy Silverman, Trustee

 
Judy Silverman, Trustee

/s/ Gary N. Itzenson

 
Gary N. Itzenson

Stephen And Deborah Clifford, Joint Tenants
/s/ Stephen Clifford

 
Stephen Clifford

/s/ Deborah Clifford

 
Deborah Clifford

/s/ Thomas Brunnberg

 
Thomas Brunnberg

Stuart Lasher LP I
/s/ Stuart Lasher

 
Name: Stuart Lasher

/s/ Michael Levy

 
Michael Levy

/s/ John Fels

 
John Fels

/s/ Chris Damian

 
Chris Damian
/s/ Dan Kleiman

 
Dan Kleiman

/s/ Robert Rovinsky

 
Robert Rovinsky

/s/ Jimmy Tate

 
Jimmy Tate

/s/ Lester Epstein

 
Lester Epstein

/s/ Andrew Henschel

 
Andrew Henschel

Balogh Family Partnership
By: /s/ Robert Balogh

 
Name: Robert Balogh

/s/ Mark Levinson

 
Mark Levinson

/s/ Kenneth Bernstein

 
Kenneth Bernstein

/s/ Barry Ross

 
Barry Ross

Chris & Renne Eilers
/s/ Chris Eilers

 
Chris Eilers
/s/ Renne Eilers

 
Renne Eilers



- 2 -